department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-123090-04 date april internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------- ---------------------------------------------- -------------------------- -------------------------- in re -------------------------------------------------- ------------------------------------------------------------ ----------------------------------------------------- ------------------------ - - legend legend decedent ----------------- state x ------------- year ------- spouse ------------------------- child ---------------------------- child ---------------------------- child ------------------------- grandchild -------------------------------- grandchild ------------------------ grandchild ---------------------------------- grandchild --------------------- greatgrandchild ----------------------------- greatgrandchild ------------------------------ greatgrandchild ------------------------- trust ------------------------------------------------------ charity ----------------------------------------------------------- charity ------------------------------------------------------- -------------------------------- year ------- date --------------------- date -------------------------- date ---------------------- date ----------------------- date ----------------------- plr-123090-04 greatgrandchild ------------------------------- greatgrandchild --------------------------------- greatgrandchild ---------------------------- greatgrandchild ------------------------------ greatgrandchild ------------------------------ greatgrandchild ------------------------------------------ greatgrandchild ----------------------------- greatgrandchild ---------------------------- y --------- trust ---------------------------------------------------------------------- ---------------------------------------- ------------------------------------ trust ---------------------------------------------------------------------- ---------------------------------------- ------------------------------------ this is in response to a letter dated date and other dear --------------- correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of a proposed judicial construction of trust to permit proposed sales of remainder interests in trust facts the facts submitted and representations made are as follows the decedent a resident of state x died testate in year at the time of his death the decedent was survived by his spouse child child child and the following lineal_descendants of child grandchild grandchild grandchild grandchild greatgrandchild greatgrandchild and greatgrandchild at the time of the decedent's death greatgrandchild was in utero after the decedent's death eight additional greatgrandchildren greatgrandchild through greatgrandchild were born and are currently living all are lineal_descendants of child article sixth of the decedent's will created trust a residuary_trust with respect to which the spouse was the trustee under the terms of the trust child was entitled to receive distributions from income not exceeding dollar_figure per month for reasonable care comfort and support all net_income after the distributions to child was paid to spouse for her life after spouse's death all the income after the distributions to child is to be distributed equally to child and child upon the death of child or child each child's share of the income will be paid to that respective child's issue if either child or child has no surviving issue that child's share will augment the share to the surviving child or his or her issue in addition the trustee may make discretionary distributions of principal for an income beneficiary's reasonable maintenance comfort and support for expenses of accident illness or other misfortunes the trust will terminate upon the death of the last to die of the spouse child child and child plr-123090-04 and the issue of child and child at that time the corpus and any undistributed_income will be paid one-half to charity and one-half to charity the will also contains a spendthrift_clause which provides that each beneficiary hereunder is hereby restrained from anticipating encumbering alienating or in any other manner assigning his or her interest or estate in either principal or income and is without power to do so nor shall such interest or estate be subject_to his or her liabilities or obligations nor to judgment or other legal process bankruptcy proceedings or claims of creditors or others all income and principal or either of them shall be payable and deliverable only and personally to the respective beneficiaries entitled thereto in year the decedent's_estate sought and received an order from the appropriate local state x court for an accounting and distribution of the estate included in the order was a statement that the trust would terminate and distribution to the charities would occur on the death of the last survivor of the beneficiaries namely spouse child child child and the last survivor of the issue of said child living at the death of said decedent specifically referencing grandchild grandchild grandchild and grandchild thus for the purpose of determining the measuring lives for the duration of the trust the order purported to specifically name the individuals that comprised the class defined as issue under the trust and limited this class to certain specified children of child living at decedent's death grandchildren of child living at decedent's death were not listed as measuring lives the order also required that the distributions to the charities were to be used only for their charitable purposes you represent that spouse child and child are deceased and that child had no issue child is living and as noted above has issue living consequently child is currently the only income_beneficiary the living descendants of child include grandchildren through and greatgrandchildren through all of whom were living at the time of the decedent's death and eight additional greatgrandchildren greatgrandchild through greatgrandchild who were born after the decedent died some of the descendants of child petitioned the appropriate court for an order that the omission of greatgrandchildren through who were living at the decedent's death from the list of measuring lives for determining when trust will terminate in the year court order was a clerical_error charity and the grandchildren of child entered into a settlement under the settlement on date charity sold its interest to existing trusts previously established for the benefit of the then-living grandchildren of child ie greatgrandchildren of the decedent all of whom are issue of child and or directly to the current beneficiaries of such trusts the value of charity 1's interest was determined by computing an amount half way between the present_value computed pursuant to sec_7520 of the interest assuming greatgrandchildren through the service issued a ruling on date as supplemented on date that the plr-123090-04 were not measuring lives and the present_value of the interest assuming that the greatgrandchildren through were measuring lives on date the court approved this settlement in an order that bound all of the parties including charitie sec_1 and the trusts entering into the transaction were established for the benefit of specific grandchildren of child the terms of each trust other than different beneficiaries are virtually identical each trust is irrevocable and provides for the net_income to be paid at least annually to the beneficiary for the term of the trust and gives the trustee the discretion to distribute principal to the beneficiary for the beneficiary's proper care medical treatment welfare maintenance and education no income or principal may be distributed to anyone other than the beneficiary during the term of the trust each trust will terminate at the earlier of years from the date it was created or the death of the beneficiary at termination the trust corpus will be distributed to the beneficiary if living or as directed by the beneficiary pursuant to the exercise of a testamentary general_power_of_appointment or if not exercised to the beneficiary's estate settlement would not affect the exempt status of trust for generation-skipping_transfer_tax purposes in the ruling_request it was represented that if no court decision was entered on the merits of the controversy as to the date of trust termination the portion of the trust representing charity 1's interest would terminate on the date that references spouse child child child grandchild grandchild grandchild grandchild and greatgrandchild greatgrandchild and greatgrandchild as the measuring lives charitie sec_1 and correcting the year court order nunc_pro_tunc and interpreting that order to include greatgrandchildren through in the list of measuring lives thus under the date court order trust will terminate on the death of the last to die of child grandchild grandchild grandchild grandchild and greatgrandchild greatgrandchild and greatgrandchild as a result of the sale by charity of it’s remainder_interest to decedent’ sec_11 then-living greatchildren greatgrandchild greatgrandchild greatgrandchild greatgrandchild and greatgrandchild each own a percent remainder_interest in trust greatgrandchildren through each own a percent remainder_interest greatgrandchild owns a percent remainder_interest and greatgrandchildren and each own a percent remainder_interest in trust in equal shares to greatgrandchild greatgrandchild and greatgrandchild the proposed sale would reduce the remainder_interest owned by greatgrandchild from to percent and the remainder_interest owned by greatgrandchild from percent to zero greatgrandchildren and each propose to sell a percent remainder_interest on date the court issued an order that bound all of the parties including under the terms of trust sec_1 and each great grandchild is the primary plr-123090-04 in addition grandchild created a substantially identical irrevocable_trust for each of his sons greatgrandchildren and and the descendants of each son trust and trust respectively greatgrandchildren and will each sell all or part of hi sec_12 percent remainder_interest in trust to trust and trust respectively on the date of the proposed sale of the remainder interests in trust all of the assets of trust will be marketable_securities except one parcel of real_estate with a current fair_market_value estimated at dollar_figurey in all of the proposed sales of remainder interests in trust the sales_price of the remainder interests will equal the fair_market_value of the assets of trust on the date of sale multiplied by the sec_7520 actuarial remainder factor then in effect and then multiplied by the fraction representing that portion of the remainder_interest subject_to the sale beneficiary of his trust during his life each trust will pay any part of the income and principal of a primary beneficiary’s share to any among the primary beneficiary and the primary beneficiary’s descendants from time to time living and at such times as the trustee deems advisable for the health support maintenance in reasonable comfort education and best interests of the beneficiaries a primary beneficiary is granted a testamentary special power to appoint in trust that beneficiary’s share to any persons in a specified class any part of that share the primary beneficiary fails to appoint will be divided into separate shares and held under the terms of the trust as specified among a group including the then living lineal_descendants of grandchild a named niece and nephew of grandchild 4's spouse or their then living lineal_descendants and the then living grandchildren of child excluding greatgrandchild if at any time there is no then living descendant of grandchild 4's parents or of the parents of grandchild 4's spouse the remaining trust assets will be distributed to charity each trust is intended to be a qualified perpetual trust under applicable state law to which the rule_against_perpetuities does not apply trust subsequent to date and that other than the date court order trust has not been amended or otherwise altered in any manner since date construes the spendthrift provision of trust to permit the proposed sales the court will issue the following order it is represented that no additions constructive or otherwise have been made to the trustee of trust has petitioned the appropriate court for an order that the spendthrift_clause provision of trust restraining transfer of a beneficiary’s interest does not prohibit the proposed sales as defined herein of the purchased remainder interests as defined herein because the spendthrift_clause does not apply to the interests acquired after plr-123090-04 decedent’s death under the settlement approved by the appropriate court on date but only to beneficial interests arising under the terms of decedent’s will itself the trustee has requested the following rulings the court construction of the spendthrift_clause and provisions of trust to allow the proposed sales of remainder interests in trust will not affect the exempt status of trust for gst tax purposes status of trust for gst tax purposes taxable_gifts for federal gift_tax purposes as to the buyers or sellers of such interests the proposed sales of remainder interests in trust will not affect the exempt the proposed sales of remainder interests in trust will not result in any the court approval of the proposed sales of remainder interests in trust a gain_or_loss for each of the proposed sales will occur equal to the difference despite the spendthrift_clause will not result in the recognition of gain_or_loss to the trust or any trust beneficiaries between the amount_realized for the remainder_interest and the cost that the seller incurred to acquire the remainder_interest law and analysis ruling sec_1 skipping transfer which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip sec_2601 of the internal_revenue_code imposes a tax on each generation- sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable under ' a for purposes of chapter the term atransferor means the decedent in the case of any property subject_to tax imposed by chapter and donor in the case of any property subject_to tax imposed by chapter the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_26_2652-1 of the generation-skipping_transfer_tax regulations thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal plr-123090-04 estate or gift_tax applies sec_26_2652-1 states that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under ' a without regard to exemptions exclusions deductions and credits under a of the tax_reform_act_of_1986 act the generation-skipping sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification transfer_tax is generally applicable to generation-skipping transfers made after date under b a of the act and sec_26_2601-1 the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer irrevocable before date it is represented that no additions constructive or otherwise have been made to the trust subsequent to that date the proposed sales of remainder interests in trust and the proposed sales of remainder interests in trust will not shift any beneficial interests in trust to a lower generation and will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based upon the facts submitted and the representations made and pursuant to sec_26_2601-1 we conclude that the court construction of the spendthrift_clause and provisions of trust to allow the proposed sales of remainder interests in trust will not affect the exempt status of trust for gst the court construction of the spendthrift_clause and provisions of trust to allow in the present case trust is not subject_to gst tax because it became sec_2512 provides that if a gift is made in property the value thereof at sec_2501 imposes a tax on the transfer of property by gift by an individual we note that under ' a grandchild is the transferor of trust sec_1 and plr-123090-04 tax purposes further the proposed sales of remainder interests in trust will not affect the exempt status of trust for gst tax purposes and thus the rules under sec_2631 and sec_2652 apply to those trusts ruling sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift under sec_25_2512-5 of the gift_tax regulations in general the fair_market_value of remainders transferred by gift is the present_value of the remainders determined by use of the appropriate sec_7520 actuarial factor sec_7520 provides that the value of an annuity any interest for life or a term of years or any remainder_interest or reversionary_interest is determined under tables prescribed by the secretary and by using an interest rate rounded to the nearest two-tenths of one percent equal to percent of the applicable federal midterm rate for the month in which the valuation_date falls remainder interests will equal the fair_market_value of the trust assets on the date of sale multiplied by the sec_7520 actuarial remainder factor then in effect and then multiplied by the fraction representing that portion of the remainder_interest subject_to the sale based upon the facts submitted and the representations made we conclude that the proposed sales of remainder interests in trust will not result in any taxable_gifts for federal gift_tax purposes as to the buyers or sellers of such interests ruling derived sec_61 provides that gross_income includes gains derived from dealings in property sec_61 provides that gross_income means all income from whatever source in the proposed sales of remainder interests in trust the sales_price of the sec_1001 provides that except as otherwise provided in subtitle a the entire plr-123090-04 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different homes embodies distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id in defining what constitutes a material difference for purposes of sec_1001 the court states that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the same property interests and legal entitlements as a result of the proposed construction of the spendthrift_clause it is represented that the court will construe the spendthrift_clause to be inapplicable to the remainder_interest sales because the court’s construction of the spendthrift_clause does not change the property interests and legal entitlements of the remaindermen it would be consistent with cottage savings to find that the remaindermen’s interests after the proposed construction of the clause will not differ materially from the remaindermen’s interests before the proposed construction of the clause thus the proposed construction of the spendthrift_clause would not give rise to a realization of income to the remaindermen or the trust under sec_61 or sec_1001 in the present case the issue is whether the remaindermen of the trust would have sec_1001 provides that except as otherwise provided in subtitle a sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1001-1 provides that the term term_interest_in_property does not plr-123090-04 ruling property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1001 provides in determining gain_or_loss from the sale_or_other_disposition of a term_interest_in_property that portion of the adjusted_basis of such interest which is determined pursuant to sec_1014 sec_1015 or sec_1041 shall be disregarded the term term_interest_in_property means a life interest in property an interest in property for a term of years or an income_interest in a_trust refer to remainder or reversionary interests in the property itself or other interests in property which will ripen into ownership of the entire property upon termination or failure of a preceding term_interest property or other_property in the present case greatgrandchildren and bought their remainder interests in the trust from an unrelated third party charity consequently under sec_1012 the basis of each of their respective interests is the amount that each paid for the property each would recognize gain from the sale of the remainder_interest equal to the difference between the amount_realized over the adjusted_basis of the remainder_interest grandchild of their interests in trust to trust sec_1 and respectively greatgrandchildren and bought their remainder interests in trust from an unrelated third party charity consequently under sec_1012 the basis of each of their respective interests is the amount that each paid for the property each would recognize gain from the sale of the remainder_interest equal to the difference between the amount_realized over the adjusted_basis of the remainder_interest trust or applicable state laws sec_1012 generally provides that the basis_of_property shall be the cost of the likewise with respect to the sales by greatgrandchildren and the sons of sec_1_1012-1 defines cost to be the amount_paid for the property in cash we express no opinion on whether the proposed sales are authorized under this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled herein we express no opinion on the federal tax plr-123090-04 consequences of the modification under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent senior counsel branch office of associate chief_counsel enclosure copy for sec_6110 purposes cc passthroughs and special industries lorraine e gardner _________________________ sincerely yours
